GRANTED                                                                                             PD-1362-18

PER CURIAM
                                                                                COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                 Transmitted 12/8/2020 7:37 PM
 12/14/2020                                                                       Accepted 12/10/2020 9:33 AM
                                                                                         DEANA WILLIAMSON
                                           PD-1362-18
                                                                                                        CLERK

  DEWEY BARRETT                                  §      IN THE COURT OF
                                                                                 FILED
                                                 §                      COURT OF CRIMINAL APPEALS
  vs.                                            §      CRIMINAL     APPEALS 12/10/2020
                                                 §                       DEANA WILLIAMSON, CLERK
  THE STATE OF TEXAS                             §      AT AUSTIN, TEXAS


                                 MOTION TO WITHDRAW

TO THE HONORABLE COURT:

        Now comes Austin Reeve Jackson, counsel for Appellant in the above entitled and

numbered cause, and makes this Motion to Withdraw, and for good cause shows the following:

                                                I.

        Counsel was appointed to represent Appellant in his PDR. Both parties have now filed

their briefs in this matter and this case was submitted on 18 March 2020. As of today, 8 December,

no decision has been returned.

        On 1 January counsel will take office as judge of the 114th District Court of Smith County

and can no longer represent any client. Consequently, Appellant, who is indigent, will be left

without counsel unless a new attorney is appointed. For this reason, counsel would request the

Court remand this case to the trial court for the purpose of appointing new counsel.

        A copy of this motion has been sent to Appellant at:

        Inmate 00645165
        Michael Unit
        2664 FM 2054
        Tennessee Colony, TX75886

        WHEREFORE, PREMISES CONSIDERED, undersigned counsel respectfully prays

that, in accordance with the applicable law, the Court grant this Motion to Withdraw and remand

the case for appointment of new counsel.
                                           Respectfully submitted,


                                           /s/ Austin Reeve Jackson
                                           Texas Bar No. 24046139
                                           PO Box 8355
                                           Tyler, TX 75711
                                           Telephone: (903) 595-6070
                                           Facsimile: (866) 387-0152


                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document was

served on counsel for the State by efile. Further, a copy of this Motion was also served on

Appellant.

                                           /s/ Austin Reeve Jackson
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 48764447
Status as of 12/10/2020 9:34 AM CST

Associated Case Party: Dewey Barrett

Name                   BarNumber    Email                        TimestampSubmitted        Status

Austin R.Jackson                    jlawappeals@gmail.com        12/8/2020 7:37:31 PM      SENT

Austin ReeveJackson                 thejacksonlawfirm@gmail.com 12/8/2020 7:37:31 PM       SENT



Case Contacts

Name               BarNumber   Email                     TimestampSubmitted      Status

Stacey Soule       24031632    information@spa.texas.gov 12/8/2020 7:37:31 PM    SENT

Michael J. West    21203300    mwest@smith-county.com    12/8/2020 7:37:31 PM    SENT



Associated Case Party: The State of Texas

Name               BarNumber Email                          TimestampSubmitted    Status

Aaron S.Rediker                arediker@smith-county.com 12/8/2020 7:37:31 PM     SENT